PER CURIAM.
We affirm the appellant’s convictions but conclude the trial court erred in imposing certain costs on the appellant. Specifically, we reduce the $4.00 award to the Bay County law library to $2.00. Sprouse v. State, 682 So.2d 1237 (Fla. 1st DCA 1996); Ch. 96-530, § 1, at 246-247, Laws of Fla. Also, we strike the $300 public defender fee because the trial court neglected to notify the appellant of his right to a hearing to contest the amount imposed. Snowden v. State, 685 So.2d 974, 975 (Fla. 1st DCA 1996). On remand, the fee may be reimposed after the appellant is provided notice and an opportunity to be heard on the fee’s amount. Id. Furthermore, the $2,200 restitution award is reversed because it was not supported by evidence. Freeman v. State, 663 So.2d 675, 676 (Fla. 4th DCA 1995). However, restitution may be ordered after an evidentiary hearing.
AFFIRMED in part and REVERSED and REMANDED in part.
ALLEN, VAN NORTWICK and POLSTON, JJ., concur.